Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action responds to claims and remarks submitted May 20, 2021.
The drawings are accepted.
Applicant previously canceled claims 19 and 20.  
Claims 1, 2, 5, 11, 12, 15, and 21 have been amended.  Claims 23 and 24 have been added.  Furthermore, claims 8 and 18 have been canceled.  Claims 1-7, 9-17, and 21-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nilesh Amin on June 3, 2021.
In the claims, please amend as follows:
Claim 1: A method, comprising:
receiving, by a system comprising a processor, a signal corresponding to a customer 
retrieving, by the system, a data package comprising metrics collected by the user equipment, wherein the metrics concern performance of the user equipment via a network; 
storing, by the system, the data package in a first memory location of random access memory locations in a memory device of the system;
allocating, by the system to a customer care process, a group of processor nodes from a distributed processor nodes
executing, by the system, the customer care process using the random access memory locations and the group of processor nodes, comprising:
transforming, by a first processor node of the group of processor nodes, the metrics in the first memory location into measures that are configured to enable derivation of s concerning the performance of the user equipment; 
outputting, by the first processor node, the measures to a second memory location of the random access memory locations; 
generating, by a second processor node of the group of processor nodes, an enriched measure by processing the measures in the second memory location based on correlations of user equipment events in a time sequence; 

transforming, by a third processor node of the group of processor nodes, the enriched measure in the third memory location into a first key performance indicator that is specific to the performance of the user equipment;
outputting, by the third processor node, the first key performance indicator to a fourth memory location of the random access memory locations; 
comparing, by a fourth processor node of the group of processor nodes, the first key performance indicator of the user equipment in the fourth memory location to a second key performance indicator of the defined population of user equipment;
outputting, by the fourth processor node, a result of the comparison of the first key performance indicator to the second key performance indicator to a fifth memory location of the random access memory locations; 
using, by a fifth processor node of the group of processor nodes, the result of the comparison in the fifth memory location to identify a resolution to a problem with an operation of the user equipment; and 
outputting, by the fifth processor node, the resolution to a sixth memory location of the random access memory locations.

customer care process is performed without writing contents of the first memory location, the second memory location, the third memory location, the fourth memory location, the fifth memory location, and the sixth memory location to a disk storage of the system.

	Cancel Claim 8: 

	Claim 11: A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising:
receiving a signal corresponding to a customer associated with a user equipment that is a member of a defined population of user equipment; 
obtaining a data package comprising metrics collected by the user equipment, wherein the metrics concern performance of the user equipment in a network; 
storing the data package in a first memory location of random access memory locations in a memory device of the system;
allocating, to a customer care process, a group of processor nodes from a distributed processor nodes
executing the customer care process using the random processor nodes, comprising:
transforming, by a first processor node of the group of processor nodes, the metrics in the first memory location into measures that are configured to enable derivation of s concerning the performance of the user equipment, and outputting, by the first processor node, the measures to a second memory location of the random access memory locations; 
generating, by a second processor node of the group of processor nodes, an enriched measure by processing the measures in the second memory location based on correlations of user equipment events in a time sequence, and outputting, by the second processor node, the enriched measure to a third memory location of the random access memory locations;
transforming, by a third processor node of the group of processor nodes, the enriched measure in the third memory location into a first key performance indicator that is specific to the performance of the user equipment, and outputting, by the third processor node, the first key performance indicator to a fourth memory location of the random access memory locations; 
comparing, by a fourth processor node of the group of processor nodes, the first key performance indicator of the user equipment in the fourth memory location to a second key performance indicator of the defined population of user equipment, and outputting, by the fourth processor node, a result of the comparison of the first key performance indicator to the second key 
using, by a fifth processor node of the group of processor nodes, the result of the comparison in the fifth memory location to identify a resolution to a problem with an operation of the user equipment, and outputting, by the fifth processor node, the resolution to a sixth memory location of the random access memory locations.

	Cancel Claim 18: 

	Claim 21: A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a signal corresponding to a customer associated with a user equipment that is a member of a defined population of user equipment; 
obtaining a data package comprising metrics collected by the user equipment, wherein the metrics concern performance of 
storing the data package in a first memory location of random access memory locations in the memory of the system;
customer care process, a group of processor nodes from a distributed processor nodes
executing the customer care process using the random access memory locations and the group of processor nodes, comprising:
transforming, by a first processor node of the group of processor nodes, the metrics in the first memory location into measures that are configured to enable derivation of s concerning the performance of the 
generating, by a second processor node of the group of processor nodes, an enriched measure by processing the measures in the second memory location based on correlations of user equipment events in a time sequence, and outputting, by the second processor node, the enriched measure to a third memory location of the random access memory locations;
transforming, by a third processor node of the group of processor nodes, the enriched measure in the third memory location into a first key performance indicator first key performance indicator 
comparing, by a fourth processor node of the group of processor nodes, the first key performance indicator of the user equipment in the fourth memory location to a second key performance indicator key performance indicator key performance indicator 
using, by a fifth processor node of the group of processor nodes, the result of the comparison in the fifth memory location to identify a resolution to a problem with an operation of the user equipment, and outputting, by the fifth processor node, the resolution to a sixth memory location of the random access memory locations.

	Add Claim 23: The system of claim 21, wherein executing the customer care process is performed without writing contents of the first memory location, the second memory location, the third memory location, the fourth memory location, the fifth memory location, and the sixth memory location to a disk storage of the system.

	Add Claim 24: The system of claim 21, wherein the result of the comparison comprises a variance between the first key performance indicator and the second key performance indicator.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the prior art found by the examiner and referenced in these proceedings discloses some of the limitations of the applicant’s invention, the examiner concedes the cited references do not explicitly teach the following limitations:
Executing, by the system, the customer care process using the random access memory locations and the group of processor nodes, comprising:

Transforming, by a first processor node of the group of processor nodes, the metrics in the first memory location into measures that are configured to enable derivation of key performance indicators concerning the performance of the user equipment; 

Outputting, by the first processor node, the measures to a second memory location of the random access memory locations; 

Generating, by a second processor node of the group of processor nodes, an enriched measure by processing the measures in the second memory location based on correlations of user equipment events in a time sequence; 

Outputting, by the second processor node, the enriched measure to a third memory location of the random access memory locations;

Transforming, by a third processor node of the group of processor nodes, the enriched measure in the third memory location into a first key performance indicator that is specific to the performance of the user equipment;

Outputting, by the third processor node, the first key performance indicator to a fourth memory location of the random access memory locations; 

Comparing, by a fourth processor node of the group of processor nodes, the first key performance indicator of the user equipment in the fourth memory location to a second key performance indicator of the defined population of user equipment;

Outputting, by the fourth processor node, a result of the comparison of the first key performance indicator to the second key performance indicator to a fifth memory location of the random access memory locations; 



Outputting, by the fifth processor node, the resolution to a sixth memory location of the random access memory locations.

Roskowski (US 7609650) discloses receiving, by a system comprising a processor, a signal corresponding to a customer associated with user equipment that is a member of a defined population of user equipment (Column 9, Lines 52-54; Column 10, Lines 22-38; and Column 24, Lines 15-41) and retrieving, by the system, a data package comprising metrics collected by the user equipment, wherein the metrics concern performance of the user equipment via a network (Column 8, Lines 61-66; Column 9, Lines 55-61; and Column 29, Lines 3-55).  
	Hoffman (Pub. No. 2011/0213663) discloses transforming … the metrics … into measures that are configured to enable derivation of key performance indicators concerning the performance of the user equipment (Paragraphs 0004-0005, 0015, and 0044) and generating … an enriched measure by processing the measures … based on correlations of user equipment events in a time sequence (Paragraphs 0004, 0016, and 0051).
	Hoffman (Pub. No. 2011/0231360) discloses transforming … the enriched measure … into a first key performance indicator that is specific to the performance of the user equipment (Paragraphs 0111-0112).
	Brunet (Pub. No. 2014/0156539) discloses comparing … the first key performance indicator of the user equipment … to a second key performance indicator of the defined population of user equipment (Paragraphs 0011, 0079, 0085, and 0090) using … the results of the comparison … to identify a resolution to a problem with an operation of the user equipment (Paragraphs 0023-0024 and 0079). 
	Suchter (US 8706798) discloses allocating, by the system … a group of processor nodes from a distributed pool of processor nodes (Column 3, Lines 1-13; Column 13, Lines 62-67; and Column 4, Lines 1-5).  
	Finally, Lam (Pub. No. 2010/0223298) broadly discloses random access memory that “is adapted store intermediate data generated in the operations of the central processing unit” (Paragraph 0066). 
However, upon full consideration of the applicant’s arguments (submitted May 20, 2021) and review of the prior art, examiner agrees the references do not teach that the distributed processor nodes operate in a coordinated manner on the random access memory locations that are in single device during execution of a customer care process as recited in the claims.  Examiner concedes the references (either individually alone or in combination) neither anticipate no render obvious the above identified features of the applicant’s invention.  Additionally, the examiner has conducted an updated prior art and non-patent literature (NPL) search but has yet to find applicable references.  Thus, in view of the examined prior art, independent claims 1, 11, and 21 are allowable.  Claims 2-7, 9, 10, 12-17, and 22-24 are also allowable as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629